Title: VI. Robert Smith’s Remarks on the Draft, 31 October 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     [31 Oct. 1804]
                  
                  “will be properly regarded”—
                  Would it not be better to presume that your representations have been acted upon and therefore use the words—have been properly regarded.
                  
                  
                  The language respecting the gun Boats is rather too strong—The truth is—two of the gun Boats have been built and equipped for service—Eight more are building and most of these will be launched in the Course of next Month/Novr
                  
                  
                  The clause recommending a special appropriation for repairs is, I conceive, not necessary. The Estimate of the Navy Dept., prepared in the usual form, provides fully for this Object. As our political enemies and the enemies of the Eastern Branch have for some time been in the habit of stating that our frigates were fast going to decay in the Virginia mud, they would be busily employed in perverting your recommendation into a confirmation of their statements—They are not too good for such doings—
                  
                     
                        Rt Smith
                     
                  
               